Mr. Justice Eldredge delivered the opinion of the court. 6. Corporations—what is right of owner of certificate to have new and smaller certificates issued. The owner of shares of capital stock represented by a single certificate has the right to surrender such certificate and have new certificates made out for smaller numbers of shares in the names of any one whom he sees fit. 7. Corporations, § 154*—toho may join in suit to compel transfer of shares of stock. All owners of shares of capital stock represented by a single certificate may join in a suit to compel a proper transfer of such shares made upon the books of the company. 8. Appeal and error, § 760*—when affidavits not part of record not considered. The Appellate Court will not take notice of affidavits filed to show whether an assignment of error was presented or called to the attention of the trial court, but must decide the question raised upon the record before it. 9. ’Corporations, § 154*—when till to compel transfer of corporate stock on tooks sufficiently avers that complainant is assignee. Where the owner of certain shares of capital stock transferred and indorsed the certificate representing same to his daughter by her maiden name, and suit was brought by her in her married name, to compel transfer on the books of the corporation in which the bill alleged that such shares were so assigned and that such assignee was the owner’s daughter, and exhibits attached to and made a part of the bill stated that by such assignment complainant became the owner of such shares, held that there was sufficient averment that complainant was such assignee.